DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/27/2022 has been entered.
Claims 1-4, 7-12, 15-18 and 20-25 are pending for examination.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-4, 7-12, 15-18 and 20-25 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
As to the amended independent claims 1, 9 and 17 and dependent claims 2-4, 10-12 and 18 with limitations “…fixed predetermined-interval…”, has no written description or related support in the instant application. As such, paragraph [0017], [0018], [0026], [0027] and [0033] of the published instant application, provide no support for the alleged limitation. Instead, it provides that the analog comparator could be switched to receive one of the first back EMF, the second back EMF, and the third back EMF in turn at a predetermined interval, so as to respectively compare the received back EMF with the reference voltage of the motor not at a fixed predetermined interval but every time the motor turns as a predetermined interval (timing)– which is the time information measured based on an output signal from a comparison circuit at the previous interval and the present interval every time the motor rotates and edge of the revolving signal/zero crossing is detected. Claims 2-4, 7-8, 10-12, 15-16 and 20-25 inherit the same grounds of rejection.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-3, 9-11, 21 and 23 are rejected under 35 U.S.C. 102 (a) (1) as being anticipated by Narumi et al (US Pub. No. 2009/0153086 A1).

As to Claim 1 and 17, Narumi in Fig.1-15 discloses a method/ a control chip (100) for a motor (21), wherein the control chip (100- Integrated circuit -IC) is coupled to the motor (21) and comprises an analog comparator (3) comprising:
a first input terminal and a second input terminal, wherein the first input terminal receives a reference voltage of the motor, the second input terminal receives one of at least one back EMF of the motor in turn, and the analog comparator compares each of the at least one back EMF with the reference voltage in turn through a polling method, so as to produce at least one comparison result and control the motor according to the at least one comparison result (motor driving apparatus 100 is formed as an IC integrated circuit, motor drive 100 is coupled to a 3-phase brushless motor 21, the motor drive device 100 comprises a comparison circuit 3, the comparison circuit 3 has a first input terminal and a second input terminal, the first input terminal receives the neutral point voltage CT of the 3-phase brushless motor 21, the second input alternately receives one back-emf voltage of at least one back-emf voltage U, V, W of the 3-phase brushless motor 21, the comparison circuit 3 alternately compares the back-emf voltage with the neutral point voltage CT in a polling manner to generate at least one comparison output signal 50, and controls the operation of the 3-phase brushless motor 21 in accordance with the at least one comparison output signal 50 - See [0027]-[0029] and [0036]-[0040]);
wherein the control chip further comprises a group of switches (321, 322, 323), the group of switches is controlled to receive the one of at least one back EMF (U, V, W) from the motor in turn every a fixed predetermined-interval (timing), such that the second input terminal of the analog comparator (31 of comparison circuit 3) receives the one of at least one back EMF in turn every the fixed predetermined-interval (…the sensorless drive operation circuit 9 switches the logic of the polarity exchange signal 44 each time the edge of the revolving signal FG is detected, thereby to switch the polarity of the comparator 31 and sequentially switches or changes over the switches 321 through 323 of the signal switching unit 32 at a timing subsequent to the detection of the edge of the revolving signal FG…See [0043]).
 As to Claim 9, Narumi in Fig.1-15 discloses a control system for a motor, wherein the control system comprises a control chip a driver circuit (100- Integrated circuit -IC) and a motor (21), the control chip is coupled to the motor through the driver circuit, the driver circuit is configured for driving the motor, and the control chip comprises an analog comparator (3) comprising:
a first input terminal and a second input terminal, wherein the first input terminal receives a reference voltage of the motor, the second input terminal receives one of at least one back EMF of the motor in turn, and the analog comparator compares each of the at least one back EMF with the reference voltage in turn through a polling method, so as to produce at least one comparison result and control the motor according to the at least one comparison result (motor driving apparatus 100 is formed as an IC integrated circuit, motor drive 100 is coupled to a 3-phase brushless motor 21, the motor drive device 100 comprises a comparison circuit 3, the comparison circuit 3 has a first input terminal and a second input terminal, the first input terminal receives the neutral point voltage CT of the 3-phase brushless motor 21, the second input alternately receives one back-emf voltage of at least one back-emf voltage U, V, W of the 3-phase brushless motor 21, the comparison circuit 3 alternately compares the back-emf voltage with the neutral point voltage CT in a polling manner to generate at least one comparison output signal 50, and controls the operation of the 3-phase brushless motor 21 in accordance with the at least one comparison output signal 50 - See [0027]-[0029] and [0036]-[0040]);
wherein the control chip further comprises a group of switches (321, 322, 323), the group of switches is controlled to receive the one of at least one back EMF (U, V, W) from the motor in turn every a fixed predetermined-interval (timing), such that the second input terminal of the analog comparator (31 of comparison circuit 3) receives the one of at least one back EMF in turn every the fixed predetermined-interval (…the sensorless drive operation circuit 9 switches the logic of the polarity exchange signal 44 each time the edge of the revolving signal FG is detected, thereby to switch the polarity of the comparator 31 and sequentially switches or changes over the switches 321 through 323 of the signal switching unit 32 at a timing subsequent to the detection of the edge of the revolving signal FG…See [0043]).
As to Claim 2, 10 and 18, Narumi in view of Maekawa discloses the control chip/system of claim 1, 9 and 17, wherein the at least one back EMF comprises a first back EMF, a second back EMF, and a third back EMF, and the analog comparator is switched to receive the first back EMF, the second back EMF and the third back EMF in turn every the fixed predetermined-interval, so as to compare the received back EMF with the reference voltage (a first back-EMF voltage U, a second back-EMF voltage V and a third back-EMF voltage W, the comparison circuit 3 being alternately switched to receive the first back-EMF voltage U, the second back-EMF voltage V and the third back-EMF voltage W at predetermined time intervals for respectively alternating comparison with the neutral point voltage CT – See [0034]-[0036] and see also [0043]).
As to Claim 3 and 11, Narumi in view of Maekawa discloses the control chip/system of claim 2 and 10, wherein the group of switches comprises a first switch, a second switch, and a third switch, one terminal of the first switch, one terminal of the second switch, and one terminal of the third switch are all coupled to the second input terminal of the analog comparator, another terminal of the first switch, another terminal of the second switch and another terminal of the third switch are respectively coupled to a corresponding terminal of the motor, a control terminal of the first switch, a control terminal of the second switch and a control terminal of the third switch are respectively coupled to the control chip, the control chip switches on one of the first switch, the second switch and the third switch in turn at the fixed predetermined-interval, such that the analog comparator receives the corresponding back EMF from the corresponding terminal in turn ( The motor drive apparatus 100 further includes a signal switching unit 32, including a first switch 321, a second switch 322, and a third switch 323, one end of the first switch 321, one end of the second switch 322 and one end of the third switch 323 are connected to a second input of a comparison circuit 3, the other end of the first switch 321, the other end of the second switch 322 and the other end of the third switch 323 are respectively connected to corresponding terminals of the 3-phase brushless motor 21 via a filter circuit 24, a control terminal of the first switch 321, a control terminal of the second switch 322, and a control terminal of the third switch 323 are connected to a sensorless drive operation circuit 9 inside the motor drive apparatus 100, the sensorless drive operation circuit 9 alternately controls one of the first switch 321, the second switch 322, and the third switch 323 to be turned on in the position detection phase so that the comparison circuit 3 alternately receives the corresponding back-emf voltage from the corresponding terminal – See [0036]-[0040]).
As to Claim 21 and 23, Narumi discloses the control chip of claim 2 and the control system of claim 12, wherein the control chip further comprises at least one storage module (96), the at least one storage module is coupled to an output terminal of the analog comparator and configured to respectively store the comparison result corresponding to each polling method (See [0027]- [0029] and [0098]]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 4 and 12  are rejected under 35 U.S.C. 103 as being unpatentable over Narumi in view of Hofer et al. (US Pub. No. 2013/0234634 A1 and Hofer hereinafter).
As to Claim 4 and 12, Narumi discloses the control chip/system of claim 2 and 10, however it doesn’t explicitly disclose: 
wherein the group of switches comprises a switch multiplexer comprising a control terminal, an output terminal, and three input terminals, the control terminal receives a signal of the fixed predetermined-interval for the polling method, the three input terminals receive one of the first back EMF, the second back EMF and the third back EMF in turn every the fixed predetermined-interval, the output terminal correspondingly outputs an electromotive force to the second input terminal of the analog comparator such that the electromotive force is compared with the reference voltage in turn. 
Nonethless, Hofer in his teachings as shown in Fig.1-7 discloses a multiplexer #40, in which processor 238 outputs a signal on line 66 and removes the signal on line 70 to power-stage circuit 36, which applies a negative voltage to phase B on line 50 and phase C on line 52 is allowed to float. The processor 238 signals multiplexer 40 on lines 44 and 46 to switch the output on line 54 to phase C on line 52. As the rotor 14 continues to turn, a voltage is induced in the phase C windings. When the back EMF voltage on line 52 through multiplexer 40 to line 54 crosses the neutral voltage on line 56 indicating a zero-crossing point 84, an output is generated on line 58 from comparator 42 to processor 238 (See [0023]- [0024])
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include a multiplexer as thought by Hofer within the teachings of Narumi in order to provide a better and an efficient control mode for different situations (See [Abstract]).

Claims 7, 8, 15, 16, 20, 22, 24 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Narumi in view of Maekawa et al. (US Pub. No. 2016/0094168 A1 and Maekawa hereinafter).   
As to Claim 22 and 24 and 25, Narumi discloses the control chip of claim 21 and the control system of claim 23 and the control method of claim 17, however, it doesn’t explicitly disclose:
wherein the control chip further comprises a Hall detection module coupled to the at least one storage module, the Hall detection module respectively obtains the comparison result corresponding to each polling method from the at least one storage module, detects whether the at least one back EMF has a zero-crossing point according to at least one comparison result, and produces an interrupt signal when the at least one back EMF have the zero-crossing point
Nonethless, Maekawa in his teachings as shown in Fig.1-23 disclose a microcontroller 1 that controls to detect the rotation magnetic field or the position of the rotor 21 in which the core part includes a central processing unit (CPU) 100 for performing an arithmetic process in accordance with a program stored in an external memory or an internal memory and a work RAM 101 for the CPU 100. The microcontroller 1 has a motor control timer (TRD) 110, a high resolution timer (TRX) 111, a first timer (TMRF) 112, and a second timer (TMRS) 113, as timer circuits for controlling the motor in accordance with the program process of its core part. Further, for the measurement operation using the above timer circuits, provided are a comparator circuit (CMP) 114, an input selector (SEL0) 115 of a non-inverted input terminal (+) of the comparator circuit 114, an input selector (SEL1) 116 of an inverted input terminal (-) of the comparator circuit 114, a digital/analog conversion circuit (DAC) 117 forming a reference potential, a reference voltage generation circuit 118, and an analog/digital conversion circuit 119 (See [0071]). Furthermore, it is also illustrated in Fig.17 by detailed timings for a control operation between zero crosses. In this case, the rotor 21 is rotated at 100K RPM. Times t1, t3, and t5 correspond to timings for switching a part of electrically conductive coil phases at every rotation of 60 degrees of the rotor, while times t0, t2, and t4 correspond to a part of zero cross timings. In the rotation driving at 100K PRM, the zero cross angle of 30 degrees of the rotor corresponds to 50 micro seconds. In this operation mode, the high resolution timer 111 functions as a free running counter for measuring the interval between zero cross positions. The free running count values, at the detection of the zero cross by the output of the comparator circuit 114, are sequentially kept by the work RAM 101. The timer TMRF 112 generates an interrupt request for the CPU 100 every time a count operation is performed at a predetermined time, and obtains the average of the so-far accumulated free running count values to acquire the time between the zero crosses. When the acquired time deviates from 100 micro seconds as a target time, the clock duty of the motor control timer 110 is corrected to adjust the rotational speed of the rotor 21. When the zero cross is detected using the output of the comparator circuit 114, the timer 113 starts a count operation in synchronization with this, and issues an interrupt request for the CPU 100 at a completion timing of the counting operation for 50 microseconds (corresponding to the rotation angle of 30 degrees), thereby causing the motor control timer 110 to switch the electrically conductive coil phases each other. Further, the selector 115 switches input signals, when the CPU responds to the interrupt request which is output upon detection of the zero cross by the comparator circuit 114. When the motor control timer 110 switches the electrically conductive coil phases, a counter electromotive force may be generated. When this is detected and misjudged as generation of a zero cross, the CPU 100 ignores the detection result immediately right after the switching of the electrically conductive coil phases (See also [0093])
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to detects whether an at least one back EMF has a zero-crossing point according to a comparison result and produce an interrupt signal as thought by Maekawa within the teachings of Narumi in order to provide an effective technique applied to a motor control microcontroller or microcomputer of an electric tool (See [0002]).
As to Claim 7, 15 and 20, Narumi in view of Maekawa discloses the control chip of claim 22, the control system of claim 24 and a control method of claim 25, wherein when the at least one back EMF has been detected to have the zero-crossing point, the Hall detection module detects a current three-phase status and an operating speed of the motor according to the at least one comparison result, so as to obtain a timing of a next commutation and a time for delaying 30 degrees of the motor (See Maekawa [0082] and [0093]).
As to Claim 8 and 16, Narumi in view of Maekawa discloses the control chip of claim 7 and the control system of claim 15, wherein the control chip further comprises a motor control module coupled to the Hall detection module, the motor control module is configured for producing a control signal according to the interrupt signal, the motor control module is coupled to the motor through a driver circuit, and the driver circuit drives the motor to rotate according to the control signal (See Maekawa [0093]).

Response to Arguments/Remarks
As to applicant’s argument “…Claims 1-4, 9-12, and 17-18 are amended to correct informalities, for example, correcting “predetermined interval” to “fixed predetermined-interval”. No new matter is added… Applicant respectively submits that Narumi does not disclose the above emphasized features… In other words, the position detection signal 51 is related with both the output signal 50 and a mask signal 52… Meanwhile, as stated in paragraph [0039] of Narumi, “The comparator 31 performs a comparison between any of the back electromotive voltages U, V and W and the neutral point voltage CT or a comparison between any of the post-filtering back electromotive voltages U1, V1 and W1 and the post-filtering neutral point voltage CT1. When, for example, the post-filtering back electromotive voltage Ul becomes higher than the post-filtering neutral point voltage CT1, an output signal 50 of the comparator 31 becomes a high potential ("H") level. When the post-filtering back electromotive voltage U1 is lower than the post-filtering neutral point voltage CT1, the output signal 50 becomes a low potential ("L") level.” And as shown in broken lines with arrows in the following FIG. 1 of Narumi, the output signal 50 is related with back electromotive voltages U, V and W and the neutral point voltage CT or post-filtering back electromotive voltages U1, V1 and W1 and the post-filtering neutral point voltage CT1.That is, the output signal 50 is related with the brushless motor 21, for example, the rotation direction and rotation speed of the brushless motor 21... Therefore, combined with the above paragraphs of Narumi, the edge of the revolving signal FG varies as the brushless motor 21 rotates, that is, the edge of the revolving signal FG is variable, and thus, a timing subsequent to the detection of the edge of the revolving signal FG 1s variable, then the switches 321 - 323 are sequentially switched each time at a variable timing, rather than a fixed predetermined-interval… Therefore, Narumi is silent in controlling one of the switches every a fixed predetermined-interval, and thus does not disclose the above emphasized features “the control chip further comprises a group of switches, the group of switches is controlled to receive the one of at least one back EMF from the motor in turn every a fixed predetermined-interval, such that the second input terminal of the analog comparator receives the one of at least one back EMF in turn every the fixed predetermined-interval” recited in amended claim 1… Meanwhile, Maekawa discloses a selector circuit, which is controlled in a manner different from what recited in amended claim 1…That is, only when the CPU responds to the interrupt request, the selector 115 switches input signals, and then the interrupt request is output upon detection of the zero cross by the comparator circuit 114. Thus, the selector 115 is controlled to switch input signals by CPU as a zero cross is detected by comparator circuit 114. In other words, a control signal of the selector 115 is not related to the predetermined interval.
Therefore, Maekawa is also silent in controlling one of the switches every a fixed predetermined-interval, and thus does not disclose the above emphasized features “the control chip further comprises a group of switches, the group of switches is controlled to receive the one of at least one back EMF from the motor in turn every a fixed predetermined-interval, such that the second input terminal of the analog comparator receives the one of at least one back EMF in turn every the fixed predetermined-interval” recited in amended claim 1…Further, Hofer also does not disclose the above emphasized features…Therefore, Narumi, Maekawa, and Hofer, alone or combination, fail to teach, disclose or otherwise make obvious that the above features as recited in amended claim 1. Thus, amended claim 1 is allowable, and then independent claims of the claim 1 are also allowable. Withdrawal of the rejection to amended claim 1 and independent claims of the claim 1 is respectfully requested…Amended claim 9 has similar features as in claim 1, and similarly, amended claim 9 is allowable, and then independent claims of the claim 9 are also allowable. Withdrawal of the rejection to amended claim 9 and independent claims of the claim 9 is respectfully requested…Amended claim 17 also has similar features as in claim 1, and similarly, amended claim 17 is allowable, and then independent claims of the claim 17 are also allowable. Withdrawal of the rejection to amended claim 17 and independent claims of the claim 17 is respectfully requested…”
In response to applicant’s argument, the examiner respectfully disagrees with the applicant’s allegation. The examiner would like to emphasize that the claims are examined using the broadest reasonable interpretation (BRI). Hence, in contrary to applicant’s allegation, Narumi alone teaches what is claimed by applicant’s invention as previously cited in the previous office actions of record. The newly amended claims are anticipated by Narumi as shown in this office action as well. The amendments to the claim limitations “fixed predetermined-interval” in claim 1-4, 9-12, 17 and 18 are not disclosed by the applicant as shown in this office action. For examination purposes,  “fixed predetermined-interval” is interpreted as a predetermined interval (timing)– which is the time information measured based on an output signal from a comparison circuit at the previous interval and the present interval every time the motor rotates and edge of the revolving signal/zero crossing is detected as also disclosed by Narumi’s Abstract. It should also be noted that the claims are examined on what is actually claimed (enlight of the specification) not necessarily argued by the applicant. Hence, Narumi’s predetermined interval can’t be interpreted as variable as alleged by the applicant since the time information is measured based on an output signal from a comparison circuit at the previous interval and the present interval every time the motor rotates and edge of the revolving signal/zero crossing is detected (See Abstract). Furthermore, Narumi’s group of switches (321, 322, 323) are controlled to receive the one of at least one back EMF (U, V, W) from the motor in turn every a predetermined interval (timing), such that the second input terminal of the analog comparator (31 of comparison circuit 3) receives the one of at least one back EMF in turn every the predetermined interval as disclosed in paragraph [0043] and cited here for applicants convenience (…the sensorless drive operation circuit 9 switches the logic of the polarity exchange signal 44 each time the edge of the revolving signal FG is detected, thereby to switch the polarity of the comparator 31 and sequentially switches or changes over the switches 321 through 323 of the signal switching unit 32 at a timing subsequent to the detection of the edge of the revolving signal FG…See [0043]). Thus, the polarity of the analog comparator 31 and sequentially switches or changes over the switches 321 through 323 of the signal switching unit 32 at a timing subsequent to the detection of the edge of the revolving signal FG as shown. In addition, it is thought that Narumi’s motor driving apparatus 100 is formed as an IC integrated circuit, motor drive 100 is coupled to a 3-phase brushless motor 21, the motor drive device 100 comprises a comparison circuit 3, the comparison circuit 3 has a first input terminal and a second input terminal, the first input terminal receives the neutral point voltage CT of the 3-phase brushless motor 21, the second input alternately receives one back-emf voltage of at least one back-emf voltage U, V, W of the 3-phase brushless motor 21, the comparison circuit 3 alternately compares the back-emf voltage with the neutral point voltage CT in a polling manner to generate at least one comparison output signal 50, and controls the operation of the 3-phase brushless motor 21 in accordance with the at least one comparison output signal 50 - See [0027]-[0029] and [0036]-[0040]). In addition, Maekawa and Hofer are used to cure the deficiencies of Narumi and are not shown or used to reject the alleged independent claims. Narumi alone anticipates independent claims 1, 9 and 17. Therefore, the rejection of the independent claims and its respective dependent claims are maintained in view of Maekawa and Hofer as shown above in detail. In conclusion, applicant's arguments/remarks filed 02/27/2022 have been fully considered but they are not persuasive to reverse the rejection.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GABRIEL T AGARED whose telephone number is (571)270-1981. The examiner can normally be reached 8-5 (Mon- Thur).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Colon-Santana can be reached on 5712722060. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/GABRIEL AGARED/Patent Examiner, Art Unit 2846                                                                                                                                                                                                                                                  
 
/KAWING CHAN/Primary Examiner, Art Unit 2846